El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandante obtuvo sentencia contra el demandado, primeramente en una corte municipal y después, luego de un juicio de novo, en la corte de distrito, por $500 como exención de hogar seguro. El demandado apela e insiste en que la corte de distrito erró al admitir prueba oral para variar los términos de un. contrato escrito.
Con anterioridad a la iniciación del presente pleito, la propiedad que ahora se alega constituía un hogar seguro había sido vendida en un procedimiento ejecutivo sumario instado por el aquí demandado como acreedor hipo-tecario. Un contrato subsiguiente de arriendo, otorgado por el acreedor hipotecario (ahora demandado) como arrendador, a favor del anterior deudor (ahora demandante) como arren-*67datario, contenía una cláusula que aparentaba ser una mani-festación por parte del arrendatario respecto a la inexistencia de cualquier derecho de hogar seguro, ya fuera al tiempo de constituirse la hipoteca o de otorgarse el contrato de arren-damiento, seguida de una renuncia expresa de tal derecho.
La prueba oral en cuestión tendía a demostrar lo que el juez de distrito posteriormente declaró como hechos, acerca de los cuales no parece haber tenido duda alguna, a saber: que el arrendatario no leyó el contrato de arriendo que había sido redactado por el arrendador, sino que confió en lo dicho por éste en cuanto a lo que el documento era; que el arren-datario nada sabía de la cláusula concerniente al derecho de hogar seguro, y no hubiera firmado el documento de haber sabido que contenía tal cláusula; que no hubo conjunción de voluntades sobre este extremo, y, por ende, convenio sobre renuncia; y que el susodicho arrendatario fue inducido por medio de tretas a firmar el documento.
De la relación del caso y opinión emitida por el juez de distrito tomamos el siguiente extracto:
“Fue después de ejecutada la finca del demandante, que convi-nieron el demandante y su esposa, de una parte, y el demandado y su esp'osa de la otra, tomar los primeros al segundo en arrendamiento el mismo inmueble. Ese contrato privado, suscrito ante notario, con-tiene una cláusula, la séptima, por la que aparecen los esposos Miranda Morales manifestando que ni al tiempo de constituir la hipo-teca que se ejecutó ni al hacer ese documento tenían constituido de-recho de homestead sobre la mencionada finca, pero que no obstante si alguno tuvieren hacen renuncia express a favor del arrendador de cualquier derecho de homestead que pudieran tener sobre la misma.
“En esa cláusula descansa su defensa principal el demandado. El demandante se pronunció en contra de la cláusula y para demos-trar su ilegalidad 'o fraude, declaró, sin ser contradicho, que él y su esposa firmaron el documento sin examinarlo en la confianza de que no contenía otro particular que el referente al arrendamiento, al de-cirle el demandado cuando éste fué a su casa llevando el documento para la firma: ‘Aquí traigo el c'ontrato de arrendamiento, firme en seguida, que no te voy a hacer ninguna cosa’, y como tenía confianza en él lo firmó; que tan confiado estuvo en ello que de haberse ente-*68rado que el contrato decía que renunciaba el derecho1 de hogar se-guro no lo hubiese firmado, porque tenía allí hacía veinte años su hogar seguro; y que menos aun cuando eon anterioridad a este acto y al hacerle el demandado su reclamación, éste le dijo que vendiera la finca para que le diera el dinero que tenía allí empleado y el resto pusiera una casa o comprara un par de cuerdas de terreno para sus hijos.
“La forma en que el demandante declaró, el carácter de sus ma-nifestaciones, la firmeza de las mismas, unidas a.1 aspecto de su inte-gridad y rectitud, no dejaron la más mínima duda en la conciencia del juzgador de que él estaba relatando la vei'dad de los hechos.
“Las manifestaciones del demandante así expuestas, y unidas a su actitud de no desalojar la finca a pesar del desahucio y de inter-poner sus reclamaciones ante los tribunales, tomando en cuenta, ade-más, todos los hechos y circunstancias de este caso, nos inclinan a creer que nunca hubo propósito por parte del demandante para re-nunciar su derecho de homestead. De la misma prueba aparece que la minuta del contrato fué redactada por el demandado1, sin interven-ción del demandante, y entregada por aquél al notario Sr. Díaz, quien, tipoescrito ya el documento, acompañó al demandado a la casa del demandante para ser suscrito en su presencia.
“El documento o contrato no es uno otorgado ante notario, en el que tal funcionario dé fe de lo convenido y estipulado, sino un do-cumento privado cuyas firmas fueron reconocidas ante notario por suscribirse ante él. No es un acto notarial. Es sólo un documento autenticado. Y, además, esta clase de renuncias la ley no las con-sidera válidas si no se consignan expresamente en la escritura de tras-paso o de hipoteca.”
No es éste el caso típico de mía parte que, mediante evi-dencia oral, trata de variar los términos de nn contrato es-crito bajo el mero pretexto de que no lo leyó. Se trata de un caso de simulación y fraude deliberados, bien establecidos no sólo por la declaración del demandante sino también por todas las circunstancias que rodearon la transacción.
Durante cerca de un cuarto de siglo eon anterioridad al fallo de este tribunal en Dávila v. Sotomayor, 35 D.P.R. 794, la Ley de Hogar Seguro había escapado por igual a la aten-ción de acreedores y deudores hipotecarios. En el caso de autos la hipoteca fué otorgada en 1919. La. cantidad del *69préstamo era $540. No contenía renuncia del derecho de hogar segnro. Mensnalmente se debían pagar intereses a razón del 1 por ciento mensual. Criando el deudor dejó de pagar los intereses de noviembre y diciembre de 1927, y enero y febrero de 1928, el acreedor entabló nn ejecutivo sumario, y en el acto del remate compró la propiedad por' $100, que fueron abonados a la cuantía de su crédito.
Enfrentándose al hecho de que el deudor hipotecario tenía derecho a una exención de hogar seguro hasta la suma de $500 y al hecho adicional de que cualquier posibilidad de una renuncia implícita de tal derecho estaba excluida por una disposición estatutaria taxativa, el comprador se propuso realizar mediante subterfugio y fraude lo qne no pudo haber logrado por ningún otro medio sin una compensación razo-nable. Con miras a ese fin efectuó un convenio con el dueño del derecho de hogar segnro para el arrendamiento del terreno por nn año, a un canon mensual de $8, con opción de compra por $800 en numerario durante el mismo período, de suerte qne el arrendatario buscara a otro comprador a un precio tal que con el producto de la operación le permitiera comprar en otro sitio una o dos cnerdas de terreno para él y su familia. Nada se dijo acerca de admisión alguna en cuanto a la inexis-tencia del derecho de hogar segnro. Nada se habló acerca de una renuncia de ese derecho. Ello no obstante, el arren-dador, al someter al notario los datos para la escritura pro-yectada, o el notario a instancias del arrendador, injertó en el convenio original celebrado por las partes, o atribuyó al arrendatario, una manifestación de todo punto falsa en torno a la inexistencia del derecho de hogar segnro, seguida de una renuncia expresa de ese derecho, en caso de que lo hubiera. Es inconcebible que el arrendatario, que estaba manteniendo e insistiendo en su derecho de hogar seguro, hiciera seme-jante manifestación o consintiera tal renuncia sin ninguna verdadera causa o compensación para la misma.
*70Cuando el arrendador y el notario se detuvieron en casa del arrendatario para obtener su firma iban de prisa. El arrendador dijo: “He venido con el notario para que firme este contrato de arrendamiento y convenio sobre la finca. . . firma en seguida que no te voy a hacer ninguna cosa.” Esa manifestación, interpretada a la luz de lo que había pasado entre las partes, quería decir que el convenio oral de arrenda-miento y opción había sido elevado al documento escrito que al arrendatario se le pedía firmara. Esta verdad engañosa y a medias equivalía a algo más que la mera ocultación del importante hecho de que el documento también contenía una falsa declaración respecto a la inexistencia de cualquier de-recho de hogar seguro y una renuncia expresa de tal derecho. Era, en efecto, una simulación deliberada del propósito pri-mario del arrendador' y del elemento más importante del llamado “contrato de arriendo y promesa de venta de finca rústica”. Fue solamente debido a esta falsa manifestación, unida a la prisa pretextada y a la afirmación falsa de un propósito de no hacer nada que perjudicara los derechos del arrendatario, que el arrendador logró que aquél le firmara una renuncia expresa de sus derechos de hogar seguro, a guisa de un arrendamiento y opción. Jamás se tuvo la in-tención de que la regia relativa a evidencia oral suprimiera la verdad acerca de semejante transacción, y no puede ser in-vocada con éxito para ese fin. La corte de distrito no erró según se alega en el primer señalamiento.
Las otras dos contenciones del apelante son que la corte de distrito erró al no resolver que el demandado estaba impe-dido por su contrato y por su conducta posterior, y al apreciar la prueba y derivar de ella conclusiones contrarias a derecho. Carecen igualmente de mérito.

Debe confirmarse la sentencia apelada.